Greaney, J.
(dissenting, with whom Spina, J., joins). We have before us an agreement, drafted and used by the defendant, a national car rental company, which contains restrictions on collision damage waivers (CDWs) sold to its customers that are patently in violation of G. L. c. 90, § 32E ½, and, as a result, in violation of G. L. c. 93A, §§ 2 (a) and 9. Despite the defendant’s efforts to characterize the unfair and deceptive provisions as a “mistake,” the provisions were inserted, apparently intentionally, to cancel, in defined circumstances, the right of a purchaser of a CDW to recover on its protection, if an accident occurred while the purchaser was lawfully using the rental vehicle. For this nonprotection, the defendant received a steady stream of income, pocketing an extra $14.99 (or more) a day from customers, such as the plaintiffs, who purchased CDWs that were illusory and void. The defendant’s conduct represents the precise kind of double dealing and trickery prohibited by G. L. c. 90, § 32E ½, and G. L. c. 93A. The plaintiffs are entitled to pursue their action. The court’s conclusion that no “injury” exists nullifies a major purpose of G. L. c. 93A, and grants carte blanche to businesses, like the defendant, to prey on unsophisticated consumers as they pocket unearned charges. I, therefore, dissent.1
The Legislature intended G. L. c. 93A to be “a statute of broad impact which creates new substantive rights and provides new procedural devices for the enforcement of those rights.” Ciardi v. F. Hoffinann-LaRoche, Ltd., 436 Mass. 53, 58 (2002), quoting Linthicum v. Archambault, 379 Mass. 381, 383 (1979). This court has repeatedly recognized that, in amending the statutory requirement of injury in the wake of Baldassari v. Public Fin. Trust, 369 Mass. 33 (1975), the Legislature “substantially broadened the class of persons who could maintain actions under G. L. c. 93A, § 9.” Leardi v. Brown, 394 Mass. 151, 158-159 (1985) (Leardi), quoting Van Dyke v. St. Paul Fire & Marine Ins. Co., 388 Mass. 671, 675 (1983). *808After careful consideration of the 1979 amendments, the Leardi court construed the term “injury,” in the context of G. L. c. 93A, to denote “an invasion of a legally protected interest.” See Leardi, supra at 160. The defining principle of that case is that a plaintiff need not demonstrate an ascertainable loss of money or property, or suffer actual personal injury, in order to recover under G. L. c. 93A. In Leardi, and again in Aspinall v. Philip Morris Cos., 442 Mass. 381 (2004), we broadly declared that it is enough that a consumer has been wronged in a discernible way. See id. at 401; Leardi, supra. See also Herman v. Home Depot, 436 Mass. 210, 211-212, 216 (2002) (implicitly agreeing with conclusion of District Court judge that plaintiff had suffered “invasion of a legally protected interest” when Home Depot violated item pricing regulation). The court today retreats from those declarations.
The court’s failure to recognize the “injury” suffered by the plaintiffs misapprehends what occurred here. The express terms of the rental agreements misrepresented the plaintiffs’ rights to use the rental vehicles in ways that were permitted by law.2 The plaintiffs paid additional daily charges for illusory CDW protection. In the plainest terms, the plaintiffs paid money to the defendants to buy nothing of value and, moreover, were unlawfully restricted to limited use of the vehicles. The suggestion that the plaintiffs are “self-constituted private attorneys *809general” is way off the mark.3 Ante at 806. It is undisputed that Enterprise imposed objectively false and statutorily prohibited terms into the rental agreements purchased by the plaintiffs. The efforts of the court to distinguish Leardi are transparently feeble.4 I agree with that part of the separate opinion of Justice Cowin which states that there is no meaningful way that this case can be distinguished from Leardi, and that the substance of the *810injury in this case and in Leardi are, for all legal purposes, the same. Further, the Legislature presumably is aware of Leardi and, in the twenty years since that case was decided, it has not indicated any intent to modify the “injury” requirement of the statute to limit the requirement in the way the court has done today. The Legislature, as noted above, acted promptly to change G. L. c. 93A in response to the Baldassari decision. The Legislature’s quick action there, and its lack of action after Leardi, is some indication that the Leardi facts, and, a fortiori, what occurred here, present discernible injuries within the meaning of the redefinition enacted by the Legislature.
Now that the court has effectively set aside the principles stated in the Leardi and Aspinall cases, companies will be insulated against liability for certain types of consumer fraud that are patently unfair or deceptive. General Laws c. 93A will be unavailable as a remedy to those aggrieved by, for example, repeated and unwanted telephone calls; the failure to provide disclosures mandated by law; or (as here) the sale of products accompanied by contractual provisions that are unlawful or limit the use of the product. The list could go and on. Unless the unfair or deceptive conduct results in monetary loss beyond the loss that occurred here, or personal injury, the conduct may be unconscionable, but an aggrieved plaintiff will be unable to satisfy the heightened “injury” requirement the court today reads into the statute. The court’s result is a defeat for Massachusetts consumers and a major victory for businesses that choose to cheat them.

 I agree with the court’s analysis of the preemption issue. Ante at 795-797.


Enterprise submitted affidavits stating that it never relied on statutorily prohibited exclusions to deny a customer CDW protection, and asserted at oral argument that “the record is undisputed” that Enterprise enforces only those exclusions that the law allows. This assertion is not accurate. In their memorandum in opposition to Enterprise’s motion for summary judgment, the plaintiffs cited to three separate actions in New York and New Jersey where Enterprise subsidiaries were determined to have pursued renters for damages in circumvention of the law, see ELRAC, Inc. v. Britto, 341 N.J. Super. 400 (2001); ELRAC, Inc. v. Giordano, 177 Misc. 2d 545 (N.Y. Sup. Ct. 1998); ELRAC, Inc. v. Hughes, 186 Misc. 2d 67 (N.Y. County Ct. 2000), and to a complaint filed, in May, 2000, by the Attorney General of New York, alleging Enterprise’s failure to provide minimum coverage required by State law through the use of illegal contractual language. The plaintiffs stated in their memorandum: “The pattern of Enterprise’s behavior is disturbing, and its chutzpah in representing to this court that it has found religion, at least in Massachusetts, astounding. Its affidavits about its enforcement practices cannot be given credence in light of its duplicitous history, certainly not without providing [the plaintiffs] an opportunity for discovery to test those affidavits.”


That now familiar phrase was used for the first time by this court in Baldassari v. Public Fin. Trust, 369 Mass. 33 (1975), to explain G. L. c. 93A’s requirement at the time that a plaintiff suffer loss of money or property. See id. at 46, quoting Rice, New Private Remedies for Consumers: The Amendment of Chapter 93A, 54 Mass. L.Q. 307, 314 (1969). The quotation reads in its entirety:
“According to the principal draftsman of G. L. c. 93A, § 9, the ‘sole purpose’ of the requirement that the plaintiff suffer loss of money or property ‘is to guard against vicarious suits by self-constituted private attorneys general when they spot an apparently deceiving advertisement in the newspaper, on television or in a store window.’ ”
Baldassari v. Public Fin. Trust, supra.
It was repeated, as a caution, in Leardi v. Brown, 394 Mass. 151 (1985) (Leardi), lest that court’s broad interpretation of the 1979 amendments be misunderstood to do away with G. L. c. 93A’s “injury” requirement altogether. The court then made the following pronouncement:
“One could hardly characterize the relationship of these plaintiffs [in Leardi] to the illegal lease at issue here as vicarious. We need not, and do not, decide whether we would reach a similar result under G. L. c. 93A, § 9, in other circumstances. . . . Here, the plaintiffs are tenants of the defendants, and the illegality of the defendants’ lease is the subject of the instant c. 93A action.” (Citation omitted.)
Id. at 161.
Viewed in context, the Leardi court’s use of the term “self-constituted private attomey[]-general” can only be understood to mean someone who recognizes what may be a questionable commercial practice in the marketplace, but, as a bystander who did not participate in the transaction, was completely unaffected by any unfair conduct. The plaintiffs, who purchased CDWs from the defendants that were admittedly unlawful, cannot fairly be said to fall within this category.


In concluding today that an illegal consumer contract (the invasion of a legally protected interest) cannot constitute an injury under G. L. c. 93A unless a plaintiff demonstrates an ascertainable loss, the court appears to limit the reach of the Leardi holding to the circumstances of that case. Ante at 799-800. This is surprising. We recently held to the contrary. See Aspinall v. Philip Morris Cos., 442 Mass. 381, 401 (2004).